Citation Nr: 9909208	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for viral hepatitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The initial denial of service connection for viral hepatitis 
was upon rating determination in October 1980.  This decision 
was not appealed.  In June 1993, August 1993, November 1993, 
and September 1998, the RO determined that new and material 
evidence had not been submitted to reopen this claim.  In 
view of the issuance of a Statement of the Case (SOC) in 
August 1993 and receipt of the substantive appeal in October 
1993, the RO decision in June 1993 is viewed as the last 
final disallowance of this issue.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
viral hepatitis by the RO in an October 1980 rating action on 
the basis that there was no evidence of a current disability 
arising from viral hepatitis treated in service; in a letter 
addressed to the veteran dated in October 1980, he was 
informed of the denial of that claim, and of his appellate 
rights.  The decision subsequently became final upon 
expiration of the appeal period.  

2.  The RO determined that new and material evidence had not 
been submitted to reopen this claim upon rating decision in 
June 1993.  

3.  The evidence obtained since the RO's June 1993 decision 
is either cumulative and thus not new, or not probative and 
thus not material.  


CONCLUSION OF LAW

Evidence received in support of the claim for service 
connection for viral hepatitis is not new and material, and 
the claim had not been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence, that he has chronic 
hepatitis that was initially manifested during his active 
military service.  He asserts that acute viral hepatitis was 
diagnosed in service, and that he continues to suffer from 
the disability.  In this regard, he notes that he experiences 
abdominal discomfort, to include a nervous stomach, excessive 
belching, and a bloated feeling.  He also reports feeling 
fatigued and a lack of energy.  He points out that he has 
been refused insurance due to his hepatitis.  

The service records reveal that the veteran was treated in 
1973 for hepatitis.  Laboratory tests showed that the veteran 
had viral hepatitis (Australian Antigen) which was ultimately 
described as resolved.  The veteran was hospitalized for 23 
days.  

Post service records include private and VA medical documents 
dated from 1988 through 1993.  These records reflect that the 
appellant has been seen on numerous occasion for abdominal 
complaints.  The Board notes that in March 1989 the veteran 
was seen at a VA facility and was concerned about his 
hepatitis status.  Blood was drawn for laboratory testing.  
Upon follow-up visit in May 1989, it was noted that "HBS Ag-
negative" and "AUSAB - positive."  He was to continue his 
current medication regime.  In November 1989, at another 
follow-up appointment, he had stomach complaints to include 
abdominal cramps and belching precipitated by food.  He was 
advised to resume taking prescribed medications.  

In 1992, the veteran was seen on numerous occasions for 
abdominal complaints.  Nonspecific antral gastritis was 
diagnosed in October 1992.  

A February 1993 private facility hepatitis screening report 
reflects that the veteran tested positive for Hepatitis C and 
Anti-HBC.  Hepatitis B surface antigen was negative.  
Explanation of these findings was not provided.  

At a personal hearing in July 1996, the veteran testified 
that since the episode of viral hepatitis during service, his 
health had never been the same.  He reported symptoms to 
include weakness, nausea, a nervous stomach, and lack of 
energy.  He also reported that he was unable to obtain 
insurance due, in part, to the fact that he had hepatitis.

The veteran submitted an excerpt from The Merck Manual of 
Diagnosis and Therapy 837, 838 (Robert Berkow, M.D., ed., 
16th ed. 1992) which pertained to acute viral hepatitis.  He 
also submitted a May 1996 document from State Farm Insurance 
Companies indicating that they were unable to approve his 
application for health insurance in that he had hepatitis and 
recurrent back injuries.  Also provided by the veteran was a 
newspaper article discussing hepatitis B.  The veteran 
highlighted a section of the article that pointed out that 
hepatitis B could cause cirrhosis, liver cancer, loss of 
appetite, pains in muscles and joints, diarrhea, or vomiting, 
and yellow skin and eyes.  

In November 1996, the Board remanded the case for additional 
development, to include an examination by a specialist to 
determine whether the veteran had a chronic liver disability 
and an opinion as to the degree of medical probability that 
there was a causal relationship between any current 
disability and the episode of hepatitis in service in 1973.  

Subsequently added to the record was a VA examination report 
from March 1998.  The examiner noted that he reviewed the 
claims file as well as records brought in by the veteran.  
The veteran reported a long history of recurrent abdominal 
cramps that were described as a nervous stomach, nausea, and 
a lack of energy.  Blood work in 1993 had shown a positive 
hepatitis C antibody.  His liver function tests had always 
been normal.  He used Pepcid three time per day and Maalox as 
needed.  

The veteran reported abdominal discomfort that was described 
as cramping in nature, with excessive flatulence and 
excessive belching with a bloated feeling.  He said that he 
did not have these symptoms until he contracted the hepatitis 
in 1973.  He had had no weight loss or vomiting, hematemesis, 
or melena.  He tired easily and admitted to depression and 
anxiety.  

The examination included a complete blood count, chemistry 
profile, and hepatitis A, B, and C serology.  The diagnostic 
impression was chronic hepatitis C.  The veteran was noted to 
have a history of positive hepatitis B core antibody, but 
with a negative hepatitis B surface antigen.  Therefore, the 
examiner found that the diagnosis of chronic hepatitis B 
could not be made.  The finding of a core antibody was "a 
nonspecific."  The veteran was noted to have had no known 
risk factors for hepatitis C, but it was unlikely that the 
hepatitis C antibody was related to the episode of hepatitis 
he had while on active duty.  It was also opined that his 
symptoms of dyspepsia were unrelated to the hepatitis C as 
liver function tests have always been normal.  It was noted 
that laboratory results showed that hepatitis B surface 
antigen and core antibody were negative.  Hepatitis C 
antibody was positive.  Liver function tests remained normal.  

Analysis

I.  Procedural Status

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

In this case, the RO in the August 1993 SOC provided the 
appellant with the provisions of 38 C.F.R. § 3.156(a).  In 
explaining the basis of its decision, the RO concluded that 
the reason the veteran had not reopened his claim was because 
his submissions were merely cumulative and thus not new.  The 
RO did not base its decision upon a finding that the 
additional evidence failed to raise a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome."  Thus, the denial of the claim was not based upon 
that portion of the Colvin definition found to be improper by 
the Federal Circuit.  Moreover, in the SSOCs of November 1993 
and September 1998, the RO again based its determination on 
the grounds that the additional evidence did not show active 
residuals of hepatitis.  Accordingly, the Board finds that 
the claimant has been provided the controlling regulatory 
definition of "new and material evidence," and that the 
RO's adjudication of the claim was consistent with that 
definition.  Thus, it is not prejudicial for the Board to 
proceed with the adjudication of this claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

At the outset, the Board wishes to address the 
representative's March 1999 contention that the instructions 
of the remand were not complied with in that the examining 
physician did not state whether or not any of the current 
conditions were or were not related to active duty.  It is 
the Board's determination, however, that the evidence is 
sufficient to render a determination.  The examiner's 
diagnostic impression included that laboratory reports for 
hepatitis B surface and core antibody were negative and liver 
function tests were normal.  While hepatitis C antibody was 
positive, it was noted that symptoms of dyspepsia were 
unrelated.  In sum, the examiner found no current disability 
related to the in service treatment for viral hepatitis.  If 
there is no current disability, the question of a 
relationship between disease or injury incurred or aggravated 
in service and current disability is moot.   

Under the law, it is the obligation of the appellant to 
present: competent evidence of the existence of a current 
disability and of a nexus between current disability and 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  In this 
case, the appellant believes that current symptoms of a 
nervous stomach, nausea, and lack of energy are related to 
inservice treatment for hepatitis.  While the record as it 
now stands contains competent evidence of hepatitis C 
antibody, there is no medical evidence linking this finding 
to service, even assuming this laboratory finding amounts to 
a disability.  With respect to the confirmed episode of 
hepatitis in service, there is no demonstration that this 
resulted in any current disability as the current liver 
function tests remain normal, and symptoms of dyspepsia have 
been found to be unrelated to the episode of hepatitis in 
service.  As a lay party, the claimant does not possess the 
medical expertise to provide either a medical diagnosis or a 
medical opinion as to a causal relationship between current 
disability and service.  Espiritu. v. Derwinski, 2 Vet. App. 
492 (1992).  

Since the June 1993 decision, the veteran has submitted no 
medical evidence which would support the conclusion that 
there is an association between current abdominal complaints 
and his in service treatment for viral hepatitis, or that the 
in service episode of viral hepatitis has resulted in a 
current disability.  In the October 1980 decision, the RO 
concluded that based on the medical evidence of record no 
residuals of inservice viral hepatitis were seen.  This 
conclusion was supported by the medical evidence of record 
that failed to note any complaints or findings that might be 
associated therewith, following a report that the viral 
hepatitis was resolved.  Moreover, there was no report of 
abdominal complaints until many years after service.  There 
was no competent medical evidence linking post service 
complaints of abdominal discomfort to the veteran's period of 
active duty.  

Evidence obtained since June 1993 fails to associate the 
veteran's current complaints of recurrent abdominal cramps, 
nervous stomach, nausea, lack of energy, dyspepsia, to his 
inservice treatment for viral hepatitis.  Simply stated, 
veteran still has provided no competent medical evidence to 
link a post service disability to his period of active 
service.  The additional evidence submitted shows no post 
service residuals that are the result of inservice treatment 
for hepatitis.  This is a point that was clear at the time of 
the prior denial of the claim.  The additional evidence still 
does not show any current residuals.  

The opinion expressed by the veteran that he currently 
experiences abdominal symptoms of service origin is not 
competent evidence on medical causation or etiology.  He is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Espiritu; Grottveit, supra.  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  
Moray v. Brown, 5 Vet. App. 211, 314.  

Additionally, the Board has considered the medical literature 
submitted in support of the veteran's claim.  However, this 
literature is so general in nature, and nonspecific to the 
veteran's case, that the Board concludes that it can neither 
establish the existence of a current disability nor link such 
a disability to service. See e.g. Libertine v. Brown, 9 
Vet.App. 521, 523 (1996).  Therefore, it is not material.  
Accordingly, the Board finds that new and material evidence 
to reopen a claim for service connection for viral hepatitis 
has not been received.  38 C.F.R. §§ 3.104, 3.156(a) (1998).  

The evidence added to the record since June 1993 includes 
post service medical records that were not previously 
associated with the claims file.  The evidence, which is not 
duplicative, is "new" because those records were not 
considered in the prior decision; however, they are not 
"material" because they do not provide medical evidence 
that tends to prove the link between service and current 
disability.  Therefore, the Board finds that the evidence 
submitted is not "new and material" and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


ORDER

New and material evidence not having been submitted to reopen 
the service connection claim for service connection for viral 
hepatitis, the claim is not reopened and the appeal is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


